IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT A. WIEDENHOFT AND GINA              : No. 222 WAL 2020
WIEDENHOFT, HUSBAND AND WIFE,              :
                                           :
                   Petitioners             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
CHIEF EXPLORATION & DEVELOPMENT,           :
LLC, WESTERN LAND SERVICES, INC.,          :
AND CHRISTINE D. SHEELER,                  :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.